DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: two motor-less engine start options when catalyst temperature is high enough.

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Pat. No. 7,240,663) in view of Satake (U.S. Pat. No. 7,066,128).
Regarding claim 1, Lewis discloses a powertrain system, comprising: 
an internal combustion engine (10 shows a cylinder in fig. 1) including at least one cylinder, a crankshaft (40), a fuel injection system including a fuel injection valve (66) for each of the at least one cylinder and that injects fuel into an intake port (shown in fig. 1 pointed at 52), an ignition system (92) that ignites an air-fuel mixture, and an exhaust control catalyst (70) disposed in an exhaust passage; 
a first electric motor (col. 8, lines 1-5 discloses a motor driving the vehicle and a combination of series and parallel configurations for the motor which would require two motors) that is able to crank the internal combustion engine; a stop position sensor (118 in conjunction with col. 1, lines 29-56) that detects a crank stop position of the crankshaft; and 
a control device (12) configured to control the internal combustion engine and the first electric motor, perform a stop position storage process (106, 108, 110 and performed at 924) of storing the crank stop position detected by the stop position sensor, 
execute an early start mode (fig. 11) when a temperature of the exhaust control catalyst at a time an engine start request is made is equal to or higher than a first threshold, the early start mode being a mode in which the internal combustion engine is started (Col. 5, lines 1-5 discloses catalyst cooling as degrading restarts.  Further Col. 2,lines 40-46 discloses a number of temperature sensors that can be used to determine catalyst temperature and col. 11, lines 60-67 discloses how the temperature sensors would determine extreme conditions where this restart would not be used), and 
execute a normal start mode (col. 9, lines 1-10 discloses starting by the starter further if the system was not fueled during shut down the early start options are not used) when the temperature of the exhaust control catalyst at the time the engine start request is made is lower than the first threshold, the normal start mode being a mode in which the internal combustion engine is started by neither the first start process nor the second start process, 
the compression stroke and the intake stroke are strokes of a piston inside the at least one cylinder once movement of the internal combustion engine starts (these are the positions disclosed).
Lewis does not disclose that starting is done by at least one of a first start process and a second start process or wherein the first start process being a process that is performed for a compression stroke cylinder that is in a compression stroke while the engine is stopped, and being a process in which fuel injection is performed such that fuel is introduced into the compression stroke cylinder during a last intake stroke that is performed in a course of stopping the engine, and based on the stored crank stop position, ignition is performed in a first cycle of the compression stroke cylinder after start of cranking in response to an engine start request, the second start process being a process that is performed for an intake stroke cylinder that is in an intake stroke while the engine is stopped, and being a process in which, based on the stored crank stop position, fuel injection is performed during a period from a time when the engine start request is made to a first timing at which an intake valve is closed after the start of the cranking, and based on the stored crank stop position, ignition is performed in a first cycle of the intake stroke cylinder after the start of the cranking.
Satake, which deals in direct starts, teaches by at least one of a first start process and a second start process or wherein the first start process being a process that is performed for a compression stroke cylinder that is in a compression stroke while the engine is stopped, and being a process in which fuel injection is performed such that fuel is introduced into the compression stroke cylinder during a last intake stroke that is performed in a course of stopping the engine, and based on the stored crank stop position, ignition is performed in a first cycle of the compression stroke cylinder after start of cranking in response to an engine start request (fig. 9 shows fuel is injected into the compression stroke cylinder as the engine speed is going to zero and is ignited after the start of cranking col. 8, lines 55-65), the 
second start process being a process that is performed for an intake stroke cylinder that is in an intake stroke while the engine is stopped, and being a process in which, based on the stored crank stop position, fuel injection is performed during a period from a time when the engine start request is made to a first timing at which an intake valve is closed after the start of the cranking, and based on the stored crank stop position, ignition is performed in a first cycle of the intake stroke cylinder after the start of the cranking (fig. 9 shows that the fuel is injected into the intake cylinder after the start request before the intake valve is closed in the first cycle).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lewis with the start process of Satake because Lewis is more concerned about the stopping of the engine in a desired position in order to perform a direct start but does not disclose the positions and Satake informs Lewis of a reliable start positions (col. 1, line 14-18).
Regarding claim 2 which depends from claim 1, Lewis discloses further comprising: a rotating electrical machine coupled to the crankshaft, wherein the control device performs stop position control, the stop position control being control in which the rotating electrical machine is controlled such that the crank stop position is located within a predetermined range that is required to perform at least one of the first start process and the second start process (col. 1, lines 50-55).
Regarding claim 7 which depends from claim 1, Lewis discloses wherein the first electric motor is 
a motor generator (col. 8, lines 1-5 discloses that the motor captures engine energy) that is able to crank the internal combustion engine and that also generates electric power using power of the internal combustion engine, the powertrain system further comprising: 
a second electric motor that drives the vehicle (col. 8, lines 1-5 discloses a motor driving the vehicle and a combination of series and parallel configurations for the motor which would require two motors) equipped with the powertrain system; and a battery (col. 3, lines 20-23 discloses a battery) that stores the electric power generated by the motor generator, wherein the control device controls the second electric motor and the motor generator.
Regarding claim 8 which depends from claim 7, Lewis discloses wherein the internal combustion engine is exclusively for power generation (This is intended use limitation which is met by a reference that can be used in such a way as shown in the reference.  “power generation” is not exclusively electric power and regardless the way an engine works is to combust fuel to make kinetic energy which can be converted to electric power but would not exclusively create electric power.).
Regarding claim 9 which depends from claim 7, Satake discloses wherein the control device starts the fuel injection by the second start process before the start of the cranking (shows that it occurs while the engine is still stopped).
Regarding claim 11 which depends from claim 1, Satake discloses wherein the control device starts the fuel injection by the second start process in synchronization with the start of the cranking (shown in fig. 9).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Pat. No. 7,240,663) in view of Satake (U.S. Pat. No. 7,066,128) as applied to claims 1 and 2 above, further in view of Thompson (U.S. Pub. No. 2010/0276218).
Regarding claim 4 which depends from claim 2, Lewis discloses wherein the internal combustion engine is 
an inline four-cylinder engine (col. 12, lines 23-25), and 
Lewis is silent as to the desired stopping position and so does not disclose a reference position of the predetermined range of the crank stop position is such a position that a piston stop position of the compression stroke cylinder is 90 before a compression top dead center in crank angle and a piston stop position of the intake stroke cylinder is 90 after an exhaust top dead center in crank angle.
Thompson, which deals in direct start engines, teaches a reference position of the predetermined range of the crank stop position is such a position that a piston stop position of the compression stroke cylinder is 90 before a compression top dead center in crank angle and a piston stop position of the intake stroke cylinder is 90 after an exhaust top dead center in crank angle (paragraph 28 discloses having the pistons all stop at the midpoint between TDC and BDC which is 90 degrees).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lewis with the stopping position of Thompson because this is optimum for starting and engine (paragraph 27).

Allowable Subject Matter
Claims 3, 5, 6, 10, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require three different ways of starting an engine.  A “normal” way and a “first” way which injects fuel in to a compression cylinder as the engine is in the process of stopping and a “second” way in which fuel is injected into an open intake valve after an engine start is requested before it closes during cranking in the first cycle and ignites said fuel.
Claim 3 requires this process in a 3 cylinder engine where the cylinders have stopped 60 degrees before and after TDC.
Claims 5 and 6 require a choice between both or only one of the processes based on the vehicle speed.
Claim 10 requires this start process to change the timing of fuel injection based on the outside air temperature.
Claim 12 requires that the catalyst be above 700 degrees Celsius.

Response to Arguments
Applicant's arguments filed 05/02/22 have been fully considered but they are not persuasive.
Applicant argues on page 6 and 7 that the “at least one of” and “neither” options are not addressed by the combination of references because Satake teaches using the same process every time.  The early start process requires one of a first or a second process (“at least one of”), as long as one of those is disclosed and used by the reference to start the engine than the early start process is disclosed.  In addition if there is a “normal” process that is used and is different than either the first or the second this satisfies the “neither” option.  As a result Lewis is used to inform the idea of an early start process and when would be a good time to use one as opposed to a “normal” process, both are disclosed in Lewis.  Then the defining of the early start process as a first or second process is taught by Satake.  Satake is only being combined to inform how an early start process would be used and not for the normal start which is addressed above by Lewis.
Applicant argues on page 7 that Lewis does not base its decision on the catalyst temperature.  The system states that it has a catalyst temperature sensor, 77.  Col. 5, lines 1-5 states that re-starts can only be improved before the catalyst has cooled and then in col. 11, lines 60-67 it states that temperatures are a deciding factor in the process.  This being a rejection under 103 this is enough for someone to understand that the disclosure is sufficient to address this limitation in the claim.
Applicant argues on page 7 that because Lewis has a cap on extreme temperatures stopping the fueling during a restart that it does not meet the limitation of performing this fueling when higher than a certain temperature.  The claim does not state that all temperatures above the first threshold will cause fueling during a shutdown, and so as long as there is one temperature above that threshold that does allow for fueling during shutdown this limitation is met.  This is cited above as being disclosed by the Lewis reference.
Applicant argues on pages 7 and 8 for the shortcomings of Satake that does not address certain limitations.  Those limitations were addressed by Lewis above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747